         Case 6:16-cv-01710-AA         Document 112      Filed 03/01/19     Page 1 of 3




DANIEL R. KRUSE (OSB 064023)
Daniel R. Kruse, Attorney at Law
101 East Broadway, Suite 130
Eugene, OR 97401
Phone: (541) 687-6788
Fax: (541) 345-3373
Email: dan@speakthelaw.com

Attorney for Plaintiffs




                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


CASCADIA WILDLANDS, THE                                            Case No.: 6:16-CV-01710-AA
CENTER FOR BIOLOGICAL
DIVERSITY, and AUDUBON SOCIETY
OF PORTLAND,
                                                        STIPULATED ORDER RE:
                              Plaintiffs,               FURTHER PROCEEDINGS

v.

SCOTT TIMBER CO., ROSEBURG
RESOURCES CO., and RLC
INDUSTRIES CO.,

                              Defendants.




       Before the Court is the parties’ stipulated motion for an order regarding further

proceedings. The Court has reviewed the stipulated motion and is fully informed. Based on the

stipulation of the parties and for good cause shown, the stipulated motion is granted and the

Court hereby orders the following:




STIPULATED ORDER RE: FURTHER PROCEEDINGS - Page 1 of 3
         Case 6:16-cv-01710-AA          Document 112        Filed 03/01/19     Page 2 of 3




        1.     Schedule for trial. A bench trial will commence May 6, 2019 in the United

States District Court for the District of Oregon in Eugene, Oregon. Trial is expected to last five

days.

        2.     Pre-trial deadlines and submissions. The parties have already submitted

pretrial disclosures, objections, trial briefs, and a joint pretrial order. Any supplemental pretrial

disclosures shall be submitted by March 22, 2019. The parties have stipulated that supplemental

pretrial disclosures shall be limited in scope to (1) information related to Defendants’ recent and

ongoing maintenance of the Benson Ridge parcel, and (2) scientific papers or studies previously

identified in expert reports. Discovery in this matter, including expert discovery, is otherwise

closed. Motions in limine and objections to the supplemental pretrial disclosures shall be filed

by April 3, 2019. Responses to motions in limine or objections to the supplemental pretrial

disclosures shall be filed by April 8, 2019. A pretrial conference will be held on April 23, 2019

at 9:00 a.m. in the United States District Court for the District of Oregon in Eugene, Oregon.

        3.     Ground disturbing activities. Defendants shall not engage in the cutting or

removing of trees within the Benson Ridge parcel before the Court reaches a final decision on

the merits.

IT IS SO ORDERED.

The District Court Clerk is hereby directed to enter this Order and provide copies to counsel.



DATED                                                          .




                                               The Honorable Ann Aiken
                                               United States District Judge



STIPULATED ORDER RE: FURTHER PROCEEDINGS - Page 2 of 3
        Case 6:16-cv-01710-AA        Document 112       Filed 03/01/19     Page 3 of 3




Motion and Stipulation:

       The parties hereby agree and stipulate to the foregoing and move the Court for entry of

the proposed order regarding further proceedings.

       Submitted this 1st day of March, 2019 by:



/s/ Daniel R. Kruse                                 /s/ Dominic M. Carollo
DANIEL R. KRUSE (OSB 064023)                        DOMINIC M. CAROLLO (OSB 093057)
dan@speakthelaw.com                                 dcarollo@yockimlaw.com
101 East Broadway, Suite 130                        Yockim Carollo LLP
Eugene, OR 97401                                    430 SE Main Street
(541) 687-6788                                      PO Box 2456
(541) 345-3373 (fax)                                Roseburg, Oregon 97470
                                                    (541) 957-5900
NICHOLAS S. CADY (OSB 113463)                       (541) 957-5923 (fax)
nick@cascwild.org
Cascadia Wildlands                                  For Defendants
PO Box 10455
Eugene, Oregon 97455
(541) 434-1463
(541) 434-6494 (fax)

BRIAN P. SEGEE (pro hac vice)
bsegee@biologicaldiversity.org
Center for Biological Diversity
P.O. Box 1646
OjaI, CA 93024
(802) 750-8852

DANIEL C. SNYDER (OSB 105127)
dan@tebbuttlaw.com
Law Offices of Charles M. Tebbutt, PC
941 Lawrence St.
Eugene, OR 97401
(541) 344-3505
(541) 344-3516 (fax)

For Plaintiffs




STIPULATED ORDER RE: FURTHER PROCEEDINGS - Page 3 of 3
